 In the Matter of MAINZ CORPORATION, EMPLOYERandFRANKLIN UNION#4 AND CHICAGO PRINTING. PRESSMEN'S UNION #3, BOTH AFFILI-ATED WITH INTERNATIONAL PRINTING PRESSMEN AND ASSISTANTSUNioi or`' ORTH AMERICA, AFL, PETITIONERS(ve-No. 13-RC-12.Decided August 2'7, 1948, .-,DECISIONANDORDERUpon a petition duly filed, hearing in this case was held before a;hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. The Intervenor's request for oral argument,is hereby denied inasmuch as the record, in our opinion, adequatelypresents the,issues and positions of the parties.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employees.of the Employer.3.The alleged appropriate unit :The Petitioners contend that the Board in its discretion underSection 9 (b) (2) of the amended Act, should find that a single unitof offset pressmen, feeders (assistants), and apprentices constitute an-appropriate unit for bargaining purposes, separate and apart fromthe other lithographic employees.Local#4, Amalgamated Lithographers of America, hereinafter-called the Intervenor, opposes a separate bargaining unit of offsetpressmen upon the ground that traditionally lithographic workersbargain most appropriately and effectively in an industrial unit withinthe lithographic process; and that offset pressmen and assistants arelithographic workers whose conventional bargaining unit has included-offset pressmen and assistants.The Intervenor further contends thata separate bargaining unit of offset pressmen is inappropriate becauseof the plant-wide-bargaining history which has existed in the industry-for more than 33 years.79 N. L. R. B., No. 31.211 212DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer operates what is known in the printing (graphicarts) industry as a combination or mixed plant. It maintains a print-ing (letterpress) department and a separate lithographic (offset) de-partment.While the two departments are locatedon the same floor,they are grouped separately and are under separate supervision. Inthe history of the plant there has been no interchange of employeesbetween the letterpress and lithographic department.Since the installation of the lithographic department at the Em-ployer's plant 14 years ago, the Intervenor has been the exclusive bar-gaining agent, on an industrial basis, of all employees in the litho-graphic process.For approximately 20 years the letterpressmen andassistants in the letterpress department have been represented by thePetitioners.The operations at the Employer's plant are substantiallythe same as those generally prevailing over the country.The Petitioners, as noted above, seek to sever theoffset pressmenfrom the remaining employees engaged in the lithographic process.The Board has repeatedly held that, absent unusual circumstances,all employees engaged in the lithographic process form an indivisibleentity for the purposes of collective bargaining.'NotwithstandingSection 9 (b) (2) of the amended Act,2 we find no unusual circum-stances in the instantcaseto warrant a severance of the offset press-men from the remaining employees engaged in the lithographicprocess.Consequently, we find that the unit desired by the Petitioners is in-appropriate for the purposes of collective bargaining, and we shalldismiss the petition.ORDERThe National LaborRelationsBoard hereby orders that the peti-tion herein be, and it hereby is, dismissed.'SeeMatter of Court Square Press,44 N.L. R. B. 702;Matter of Kistler StationeryCo., 51 N L. R B. 978;Matter of Con P Curran PrintingCo., 57 N. L. R. B. 185;Matterof Midwest Printing Co.,58 N. L. R. B. 673;Matter of George Banta PublishingCo., 59N. L. R. B. 669;Matter ofFoote it Davies,66 N L R B 416;Matter of Roberts andSons,71 N L. If. B 294;Matter of Commercial Printing Co Inc.,73 N.L R B. 159;Matter ofLord Baltimore Press,73 N.L R. B. 811:Matter of Commercial Printers,74 N. L. If. B1135;Matter of Bond CrownitCork,Subsidiary of Continental Can Company,Inc., 75N. L. If. B.1152;ofMatter of Pacific Press, Inc. ;'66 NL R B 4582 InMatter of National Tube Company,76 N. L. If. B 1199,the Board said:(1) the onlyrestriction imposed by Section 9(b) (2) is that a prior Board determination cannot bethe basis for denying separate representation to a craft group;(2) under the language ofthe statute there is nothing to bar the Board from considering either a prior determination,or the bargaining history of a particular employer as a factor even if not controlling, indetermining the appropriateness of a proposed craft unit;(3) there is nothing in eitherstatute or legislative history to preclude the Board from considering or giving such weightas it deems necessary to the factors of bargaining history in an industry,***theintegration of craft functions with the over-all production processes of the employer, andmany other circumstances upon which the Boaid has customarily based its determinationas to the appropriateness or inappropriateness of a proposed unit.